Citation Nr: 0616204	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral hand 
disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1964 
to December 1973 and from August 1981 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The medical evidence of record does not show residuals of 
a right knee injury that is related to the veteran's military 
service.

2.  The medical evidence of record does not show bilateral 
shoulder disability that is related to the veteran's military 
service.

3.  The medical evidence of record does not show bilateral 
hand disability that is related to the veteran's military 
service.

4.  The medical evidence of record does not show cervical 
spine disability that is related to the veteran's military 
service.

5.  The medical evidence of record does not show bilateral 
eye disability that is related to the veteran's military 
service.




CONCLUSIONS OF LAW

1.  Residuals of a right knee injury was not incurred in or 
aggravated by service, nor may arthritis of the knee be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  Bilateral shoulder disability was not incurred in or 
aggravated by service, nor may arthritis of the left shoulder 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

3.  Bilateral hand disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  Cervical spine disability was not incurred in or 
aggravated by service, nor may arthritis of the cervical 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

5.  Bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In September 2002, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional relevant 
private medical evidence was received from the veteran.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

The Board notes that the veteran was not informed that a 
particular disability evaluation and effective date would be 
assigned if any of his service connection claims was granted.  
However, since the veteran's claims for service connection 
are being denied, no disability rating or effective date will 
be assigned.  Consequently, there can be no possibility of 
any prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Although an 
examination was not conducted to determine whether there 
is a nexus between the disabilities at issue and service, 
no examination is required.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent 
evidence of a current disability; contains evidence of the 
disability in service; and contains a nexus opinion 
linking the current disability to service.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary with regard to the service connection issues 
on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection Claims 

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2005).

Analysis

Residuals Of A Right Knee Injury

Although the veteran contends that he injured his right 
knee in service, the Board notes that his service medical 
records only show left knee complaints in service in 
October 1990.  There were no complaints or findings of 
right knee disability in service, including on discharge 
examination in January 1992.  The initial post-service 
evidence of right knee disability was not until June 2001, 
over nine years after service discharge, at which time 
there was x-ray evidence of arthritis of the right knee.  
There is also no medical evidence on file linking the 
veteran's current right knee disability to service.  As 
there is no evidence of right knee disability in service 
and no nexus evidence linking the veteran's current right 
knee disability to service, a preponderance of the 
evidence is against service connection for residuals of a 
right knee injury.

Bilateral Shoulder Disability

Although mild bursitis of the right shoulder was diagnosed 
in service in October 1989, there were no subsequent 
complaints or findings of shoulder disability in service, 
including on discharge examination in January 1992.  When 
examined by VA in August 1994, range of motion of the 
shoulders was normal and no abnormality was diagnosed.  
The initial post-service evidence of shoulder disability 
was not until April 2001, when right rotator cuff 
tendonitis was diagnosed.  Mild degenerative joint disease 
of the left shoulder was initially diagnosed on VA 
examination in July 2004.  There is also no medical 
evidence on file linking any current shoulder disability 
to service.  Because the shoulder disability diagnosed in 
service has not been diagnosed since service discharge, 
and there is no medical opinion linking a current shoulder 
disability to service, a preponderance of the evidence is 
against service connection for bilateral shoulder 
disability.

Bilateral Hand Disability

The veteran's service medical records, including his 
January 1992 separation medical history and examination 
reports, do not contain any complaints or findings of hand 
disability.  Moreover, although there are post-service 
complaints of pain radiating into the right hand due to 
disability of the right elbow, there are no post-service 
findings of hand disability.  Consequently, there is no 
evidence of hand disability in service or currently and, 
therefore, there is no medical nexus evidence linking a 
current hand disability to service.  In the absence of 
current disability, a preponderance of the evidence is 
against service connection for bilateral hand disability.

Cervical Spine Disability

Although there is a notation in October 1991 that the veteran 
complained of headaches beginning at the base of his neck, no 
cervical spine disorder was diagnosed in service, including 
on separation examination in January 1992.  VA examination of 
the joints in August 1992 revealed normal range of motion of 
the neck; no neck abnormality was diagnosed in August 1992.  
Cervical spine disability was first diagnosed in August 1994, 
more than a year after service discharge, when there was x-
ray evidence of moderate degenerative arthritis of the lower 
cervical spine.  Finally, the Board notes that there is no 
medical evidence on file linking the veteran's current 
cervical spine disability to service.  As all of the required 
elements of Hickson have not been shown, a preponderance of 
the evidence is against service connection for cervical spine 
disability.



Bilateral Eye Disability

The veteran's service medical records reveal that he wore 
glasses due to presbyopia.  However, presbyopia (the gradual 
degeneration of near-sighted vision due to age), is not a 
compensable disability for VA purposes.  See 38 C.F.R. 
§ 3.303(c).  While VA outpatient records in 1998 refer to 
possible glaucoma, this is several years after service 
discharge and does not show that the veteran has glaucoma due 
to service.  Refractive error, which is not compensable for 
VA purposes under 38 C.F.R. § 3.303(c), was noted in January 
2002.  Therefore, because there is no evidence of a current 
compensable eye disability that is causally related to 
service, a preponderance of the evidence is against service 
connection for bilateral eye disability.

Conclusion

Although there are written statements on file from the 
veteran, his sister, and fellow soldiers that the 
disabilities at issue began in service, a layman is not 
competent to comment on medical matters such as the cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against each of the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied. 

Entitlement to service connection for bilateral shoulder 
disability is denied. 

Entitlement to service connection for bilateral hand 
disability is denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for bilateral eye 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


